Citation Nr: 1410366	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran), Appellant's wife




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from October 1963 to October 1967, with subsequent Reserve service.  He is in receipt of the Purple Heart Medal, among other awards and decorations.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

The Board remanded the case in September 2011 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

2.  The Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or maintaining any substantially gainful employment.


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in September 2007 and October 2008.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran was afforded a January 2012 VA sleep apnea examination to assist in determining the nature and etiology of his sleep apnea.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Opinions were also obtained from two VA examiners with regard to the Veteran's TDIU claim.  The results of these examinations are sufficient in order to properly rate the Veteran's claim.  The Veteran was most recently provided with two November 2012 VA examinations, to assess both his physical and psychiatric service-connected disabilities.  The VA examiners considered the Veteran's disability picture, employment history, and the Veteran's assertions prior to rendering an opinion that addressed the issue presented by the Veteran's claim.  The Board finds that the opinions are adequate for purposes of determining entitlement to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  See also Geib v. Shinseki, --- F.3d ----, No.2012-7164, 2013 WL 5788671 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, sleep apnea is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply to this non-chronic disease.  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Sleep Apnea

The Veteran contends that currently diagnosed sleep apnea was incurred during his active duty service.  Specifically, he asserts that he often had difficulty sleeping while in service.  He describes feeling claustrophobic while sleeping in tight spaces on a ship.  The Veteran's wife testified at the June 2011 Board hearing that, since their marriage in 1971, "he stops breathing, and I'd have to shake him.  And it kept getting worse and worse... if you touch him when he's sleeping, he comes up swinging."  Additionally, the Veteran, through his representative, submitted a January 2014 Informal Hearing Presentation (IHP), in which he contends that the January 2012 VA sleep apnea examination was inadequate.  Specifically, the Veteran alleges that the VA examiner was not qualified to provide a medical opinion with regard to the Veteran's posttraumatic stress disorder (PTSD) symptoms.   

The Board finds that the Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.  Service treatment records are silent for any complaints of sleep disturbance, snoring, or daytime drowsiness.  No sleep-related complaints or diagnoses were noted on his September 1967 report of medical examination at separation from service.  

The record contains private treatment records from E.W., M.D.  A July 2002 treatment record notes that the Veteran complained of daytime drowsiness, and feeling poorly rested when he awakens in the morning.  Additionally, he reported that his wife has told him that he snores and stops breathing frequently during the night.  The assessment was "probably obstructive sleep apnea."  Dr. E.W. ordered a July 2002 polysomnogram, noting that the Veteran had never had one.  Following the polysomnogram, the Veteran was diagnosed with hypersomnia with sleep apnea and obstructive sleep apnea.  

Pursuant to the September 2011 Board remand, the Veteran was afforded a January 2012 VA sleep apnea examination to assist in determining the nature and etiology of currently diagnosed sleep apnea.  The VA examiner reviewed the claims file, including the Veteran's and the Veteran's wife's statements from the June 2011 Board hearing.  The Veteran reported that he was first diagnosed with sleep apnea in July 2002, by his primary care provider.  The Veteran reported that he was provided a continuous positive airway pressure (CPAP) machine following his diagnosis.  The Veteran reported that he has a recurrent dream in which he is trapped a tight space, and that when his wife wakes him up he is restless and breathing heavily.  He stated that he cannot go to sleep without his CPAP machine.  After a review of the claims file, and a clinical examination of the Veteran, the VA examiner concluded that it is less likely than not that the Veteran's currently diagnosed sleep apnea had its onset in service or is otherwise related to service.  The VA examiner explained that the Veteran's sleep apnea "has an etiology that is more likely than not related to multiple risk factors, including obesity, short and thick neck, redundant soft tissue in oropharynx compromising opening of airway, septal deviation and nasal airway obstruction."  Additionally, the VA examiner explained that the Veteran's complaints of claustrophobia in service, and recurrent dreams that cause him to awaken feeling restless and breathing heavily are not associated with sleep apnea.  Rather, the VA examiner attributed those symptoms to the Veteran's service-connected PTSD, which is currently rated at 50 percent disabling.  

The Board has considered the Veteran's assertion in his January 2014 IHP regarding the competency of the January 2012 VA examiner.  VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case," and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 
716 F.3d 581, 585 (Fed.Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011)).  Where a Veteran objects to the competency of the examination, he may be required to provide information to overcome that presumption.  Id.  Here, the Veteran asserts that the January 2012 VA examiner is not competent to provide an opinion with regard to the Veteran's PTSD.  The January 2012 VA examiner's opinion was based on her medical expertise regarding sleep apnea causes and symptomatology, a complete review of the record, and a clinical evaluation of the Veteran.  Her statement attributing the Veteran's symptoms to his PTSD was secondary to her expert medical opinion that sleep apnea does not cause claustrophobia or recurrent dreams that cause a patient to awaken feeling restless and breathing heavily.  Thus, the Veteran's contentions are insufficient to rebut the presumption of competency.  

The Board has considered the statements of the Veteran and his wife.  The Board finds that they are competent to report observable symptoms, such as sleep disturbances and snoring.  The Board also finds that they are credible.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as lay persons, the Veteran and his wife lack the medical training and expertise to provide a complex medical opinion such as establishing when sleep apnea had its onset.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's assertion that his sleep apnea began in service is insufficient to establish etiology for service connection purposes.  Rather, the competent and credible medical evidence indicates that the Veteran was not treated for or diagnosed with any sleep disorder in service, did not experience symptoms of sleep apnea in service, and that his current sleep apnea did not manifest until approximately 35 years after separation from service.  Additionally, the Board finds probative the January 2012 VA examiner's opinion, which explained the non-service related etiology of the Veteran's sleep apnea, and attributed his complaints of nightmares, restlessness, and breathing heavily when awoken to his service-connected PTSD.  

The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to sleep apnea or even that symptoms related to sleep apnea occurred in service; therefore the claim for service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Legal Criteria

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

TDIU Analysis

Service connection is currently in effect for PTSD with traumatic brain injury (TBI), rated as 50 percent disabling; traumatic arthritis of the left elbow, rated as 20 percent disabling; ulnar nerve neuritis with compression about the ulnar tunnel, rated as 10 percent disabling; cicatrix of the right side of the neck, rated as 0 percent disabling; cicatrix of the right lower arm, rated as 0 percent disabling; traumatic arthritis of the left elbow, limited extension, rated as 0 percent disabling; traumatic arthritis of the left elbow, impairment of supination and pronation, rated as 0 percent disabling; and surgical scar, left elbow associated with traumatic arthritis of the left elbow.  Taking into account the bilateral factor, the combined disability evaluation is 70 percent. 

As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluation over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  In an August 2012 statement, the Veteran contends that he is not able to work more than 16 hours a week due to pain and discomfort from his service-connected disabilities.  He further states: "The reason I am working part time is that I was getting very bored at home and my physician tells me I need to get exercise and my part time job is a good way for me to get exercise." 

In support of his claim, the Veteran's current employer, Fresh Foods, submitted a January 2013 employment verification form.  The form indicated that the Veteran had been working 18-20 hours per week as a grocery bagger since March 2012, and that he was still employed.  On his August 2012 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, he reports that he worked full-time for Sprint Telephone Co. as an installer from 1973 until 2003, when alleges that he became too disabled to work.  

The Board finds that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or maintaining any substantially gainful employment.  The Veteran was afforded a VA general medical examination and a VA psychiatric examination, both in November 2012.  With regard to the Veteran's service-connected physical disabilities, the VA general medical examiner conducted a clinical evaluation, reviewed the entire claims file, and considered the Veteran's statements regarding his history and symptomatology as it pertains to his ability to obtain and maintain gainful employment.  The VA examiner noted the presence of scars, vision impairment, sleep apnea, hypertension, GERD, a back condition, an elbow condition, diabetes mellitus, a peripheral nerve condition, TBI, and PTSD.  The VA examiner considered the Veteran's military career, pre- and post-military work history, and his educational background, which consists of twelve years of school and one and a half years of college with no degree.  The VA examiner reported that the Veteran experiences pain as a result of his service-connected elbow injury and his non-service-connected back injury, and that he cannot lift more than 15 pounds or stand for long periods of time.  After conducting a clinical evaluation of the Veteran's service-connected traumatic arthritis and peripheral neuritis of the left elbow, the VA examiner concluded that the conditions would limit the Veteran's ability to perform repetitive heavy lifting with only the left arm, or holding onto objects for prolonged periods.  The VA examiner noted that the Veteran reported that his coworkers help him any time he needs to lift heavy objects.  The VA examiner further concluded that sedentary employment would not be limited by the Veteran's service-connected physical disabilities.  

Turning to the Veteran's service-connected psychiatric disorders, PTSD with TBI, the VA psychiatric examiner conducted a clinical evaluation, reviewed the entire claims file, and considered the Veteran's statements regarding his history and symptomatology as it pertains to his ability to obtain and maintain gainful employment.  The VA psychiatric examiner reported that the Veteran returned to work part-time because he had too much time on his hands after retiring, and that he was now happier, because he has less time to dwell on traumatic events in Vietnam.  The Veteran reported that he had only had one incident at work where he "spoke out of turn" to a coworker, but that the incident was resolved when he apologized.  The VA psychiatric examiner noted that the Veteran's pain prevents him from doing some outdoor activities that he previously enjoyed.  The Veteran reported that he has not lost any time at work due to psychological problems.  The VA examiner concluded that the Veteran's service-connected psychiatric disabilities do not cause any difficulty with the Veteran's securing or maintaining substantially gainful employment.  

In the January 2014 IHP, the Veteran, through his representative, asserts that "his occupational background is irregular and applicably lends its inconsistency to [his] PTSD disability."  He further states that, "he is incapable of finding and maintaining employment relative to what has been identified as possible for him to perform in the context where he resides.  Likewise, he believes his PTSD has already been attributed to his inability to maintain consistent employment."  

The weight of the competent, credible, and probative lay and medical evidence shows that the Veteran's service-connected disabilities do not render him unable to secure or maintain substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of TDIU and finds that they are outweighed by the competent and probative VA medical opinions.  The record does indicate significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 70 percent disability evaluation; however, the ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  Although the record shows that the Veteran is currently employed part-time, the Veteran's own statements indicate that he was retired, and returned to work for the physical and psychological benefits.  Despite the Veteran's contention that his occupational background is irregular due to his PTSD, the record reflects that the Veteran was able to maintain the same position at Sprint for approximately 30 years.  Furthermore, the November 2012 VA general medical examiner concluded that the Veteran's service-connected disabilities do not significantly impair his ability to work in his current position, and would not prevent him from maintaining sedentary employment.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, with consideration of factors such as his occupational background and level of education.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for sleep apnea is denied.

A TDIU is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


